Citation Nr: 0711647	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  02-11 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD) prior to December 13, 
2005, and to a rating in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional office (RO) in Montgomery, 
Alabama, which established service connection for PTSD, 
evaluated as 10 percent disabling, effective July 26, 2001.  
The veteran appealed, contending that a higher rating was 
warranted.  He did not disagree with the July 2001 effective 
date assigned for the establishment of service connection for 
PTSD.

By a January 2006 rating decision, the RO increased the 
assigned rating to 30 percent, effective from July 26, 2001, 
and to 50 percent, effective from December 13, 2005.  

In October 2003, the Board remanded this case for additional 
notification and development, to include a new VA medical 
examination.  The case has now been returned to the Board for 
further appellate consideration.  As a preliminary matter, 
the Board finds that the remand directives have been 
substantially complied with, and, as such, a new remand is 
not required to comply with the holding of Stegall v. West, 
11 Vet. App. 268 (1998).

As an additional matter, the Board observes that the veteran 
raised the issue of entitlement to a total rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  Since it does not appear from the 
documents assembled for the Board's review that this claim 
has been adjudicated below, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The medical evidence indicates the veteran's PTSD is 
manifested by depressed mood, anxiety, and chronic sleep 
impairment.

3.  Prior to December 13, 2005, the competent medical 
evidence does not reflect that the veteran's PTSD was 
manifested by such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood other than 
depression and anxiety; nor difficulty in establishing and 
maintaining effective work and social relationships. 

4.  Since December 13, 2005, the veteran's PTSD has not been 
manifested by symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); nor inability to 
establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD prior to December 13, 2005, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, and 5110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.400, 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 
(2006); VAOPGCPREC 12-98.

2.  The criteria for a rating in excess of 50 percent for 
PTSD since December 13, 2005, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, and 5110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.400, 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 
(2006); VAOPGCPREC 12-98. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Board 
acknowledges that it does not appear the veteran was provided 
with pre-adjudication notice in this case.  Under such 
circumstances, the United States Court of Appeals for the 
Federal Circuit has indicated that this defect can be 
remedied by a fully compliant VCAA notice issued prior to a 
readjudication of the claim.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  

Here, the veteran was sent notification letters in May 2004 
and January 2005.  Taken together, these letters informed the 
veteran of the evidence necessary to substantiate his current 
appellate claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claim have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  For example, by statements dated in October 2002 and 
March 2007, the veteran's representative referred to the 
criteria reflected by Global Assessment of Functioning (GAF) 
scores, which, as detailed below, is a significant element 
for the evaluation of his PTSD.  In addition, the 
representative also cited to relevant statutory and 
regulatory provisions for increased rating claims in the 
March 2007 statement.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (VA can demonstrate that a notice defect is 
not prejudicial if it can be demonstrated ... that any defect 
in notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it); see 
also Overton v. Nicholson, 20 Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

The Board acknowledges that the notification provided to the 
veteran did not include the specific information on 
disability rating(s) and effective date(s) discussed by the 
Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, as noted in the Introduction, the veteran 
did not disagree with the July 2001 effective date assigned 
for the initial grant of service connection.  Moreover, the 
Board has already noted that the veteran has indicated 
familiarity with the elements necessary to substantiate his 
claim.  Moreover, the Court recently held in Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007), that it 
will not presume prejudice in those situations where a first 
element notice error occurs and the claim is subsequently 
substantiated, i.e., service connection is awarded, and an 
initial rating and effective date is assigned.  Thus, the 
Board concludes that there is no prejudice by its decision to 
proceed with the adjudication of this claim, and that any 
deficiency regarding the type of notification discussed in 
Dingess/Hartman has been rendered moot.  See Bernard, supra.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to the issue on appeal are in the claims folder.  
Nothing indicates that the veteran has indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  He indicated on his July 2002 VA Form 9 
(Appeal to the Board) that he did not desire a Board hearing 
in conjunction with this appeal.  Further, he was accorded 
VA-arranged medical examinations in August 2001 and December 
2005.  Consequently, for these reasons, the Board concludes 
that VA has fulfilled the duty to assist in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning the higher of the 
two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  In fact, the 
veteran has been assigned a "staged" rating in this case.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court held 
that the percentage evaluation awarded in conjunction with 
the original grant of service connection is not controlled by 
the laws and regulations referable to the effective dates of 
service connection, but by the laws and regulations referable 
to the effective date of an increased rating.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 
125, 126-27 (1997) (holding that 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where an increase 
in disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. 
§ 3.400(o)(1) applies).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. 
§ 4.130.

When a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable (zero percent) evaluation is 
warranted.  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a).  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  However, 
when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation on the 
basis of social impairment.  38 C.F.R. § 4.126(b).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent prior to December 13, 2005, 
nor a rating in excess of 50 percent on and after that date.

Initially, the Board acknowledges that the medical evidence 
indicates the veteran's PTSD is manifested by depressed mood, 
anxiety, and chronic sleep impairment.  For example, he 
reported sleep impairment at the August 2001 VA PTSD 
examination.  In addition, treatment records from January and 
February 2002 note symptoms of insomnia, depression, and 
anxiety.  However, these symptoms correspond to the criteria 
for a 30 percent rating under Diagnostic Code 9411.

The Board finds that, prior to December 13, 2005, the 
competent medical evidence does not reflect that the 
veteran's PTSD was manifested by such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped, 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long 
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood other 
than depression and anxiety.

A thorough review of the competent medical evidence for the 
period prior to December 13, 2005, does not contain any 
findings of flattened affect, nor panic attacks more than 
once a week.  In fact, records dated in February 2002 found 
his affect to be full range-congruent with mood.  

The Board further notes that the veteran's speech was found 
to be normal on the August 2001 VA PTSD examination.  
Moreover, records dated in February 2002 found his speech to 
have normal rate and rhythm.  As such, his PTSD has not 
resulted in circumstantial, circumlocutory, or stereotyped 
speech.

The August 2001 VA examination also found the veteran's 
thought processes and thought content to be within normal 
limits.  His long and short-term memory, as well as 
concentration, were found to be intact.  Judgment was also 
found to be intact.  He was fully oriented.  Subsequent 
records from February 2002 also found him to be oriented 
times 3, his judgment and insight intact, and his thought 
process goal oriented.  Therefore, his PTSD has not resulted 
in impairment of short and long term memory, impaired 
judgment, nor impaired abstract thinking prior to 
December 13, 2005.  

A thorough review of the competent medical evidence for the 
relevant period does not indicate the veteran experienced 
disturbances of motivation and mood other than the already 
acknowledged depression and anxiety.

The Board acknowledges that the veteran's PTSD has resulted 
in occupational and social impairment.  However, all 
compensable evaluations under the schedular criteria include 
such impairment.  Therefore, the issue is whether the level 
of the veteran's occupational and social impairment is of 
such severity as to warrant a rating in excess of 30 percent.

Of particular importance in evaluating the veteran's level of 
occupational and social impairment are the GAF scores he has 
been assigned, because such designations are based on a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes).

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

Here, the veteran was assigned a GAF score of 65 on the 
August 2001 VA PTSD examination, indicating only mild 
impairment.  In fact, the VA examiner specifically stated 
that the veteran had mild social and occupational impairment 
due to PTSD.  Subsequent records from January 2002 reflect he 
was assigned a GAF score of 55, which indicates moderate 
social and occupational impairment.  The Board is of the 
opinion that these scores are adequately represented by the 
current 30 percent rating.  Further, this finding is 
supported by the fact that records dated in January 2002 
noted that he was employed, but had experienced "accidents" 
at work.  This account is consistent with the criteria of 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks required 
for a 30 percent rating under Diagnostic Code 9411.

The Board acknowledges that records dated in February 2002 
assigned a GAF score of 40, which, as noted above, reflects 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  Both the veteran and his 
representative have cited to this GAF score as proof that he 
was entitled to a rating in excess of 30 percent.  However, 
the Board observes that this score is inconsistent with the 
veteran's symptomatology for this period.  Moreover, it is 
also inconsistent with the fact that he continued to engage 
in substantially gainful employment until October 2003, as 
noted by a June 2004 decision by the Social Security 
Administration (SSA).  Therefore, as this GAF score is 
inconsistent with the other competent medical evidence, to 
include the veteran's reported symptomatology, work history, 
and other GAF scores, the Board concludes that it does not 
warrant a rating in excess of 30 percent.  

The Board also acknowledges that it has been contended that 
the assignment of SSA disability benefits effective from 
October 2003 is evidence that a rating in excess of 30 
percent was warranted for this period.  However, the Board is 
not bound by the decisions of SSA.  Moreover, while the June 
2004 SSA decision noted the veteran's PTSD in making its 
determination, it also noted that he had "severe" 
impairment due to right shoulder bursitis, gastroesophageal 
reflux disease (GERD), arthritis of the knees, arthralgias, 
and hypertension.  In short, the SSA's decision was based 
upon multiple medical disabilities, and not solely the 
service-connected PTSD.  Thus, the Board concludes that the 
SSA decision does not warrant a higher rating.

The Board further notes that the December 2005 VA PTSD 
examiner opined that the veteran's increase in PTSD severity 
had occurred between the time frame of July 26, 2001, and his 
current interview on December 13, 2005.  However, the 
examiner did not provide a more specific date as to when this 
increase occurred.  

In VAOPGCPREC 12-98, VA General Counsel noted that 38 C.F.R. 
§ 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred. That section was intended to be applied in 
those instances where the date of increased disablement can 
be factually ascertained with a degree of certainty.  It was 
noted that this section was not intended to cover situations 
where disability worsened gradually and imperceptibly over an 
extended period of time.  Here, the December 2005 VA 
examiner's opinion indicates that the severity of the 
veteran's PTSD increased gradually and imperceptibly over an 
extended period of time.  As such, it does not warrant a 
rating in excess of 30 percent prior to the date of that 
examination, especially as a thorough review of the competent 
medical evidence does not indicate that it was factually 
ascertainable that a higher rating was warranted.

In view of the foregoing, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 30 percent for his service-connected PTSD for 
the period prior to December 13, 2005.  

For the period from December 13, 2005, the Board finds that 
the veteran's PTSD is not manifested by suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

At the December 13, 2005, VA PTSD examination, the veteran 
denied current suicidal or homicidal thought, ideation, plan, 
or intent.  Thus, his PTSD is not manifested by suicidal 
ideation.
   
The Board acknowledges that the December 13, 2005, VA PTSD 
examination found the veteran to have symptoms of depressed 
mood and anxiety.  However, the examiner also found him to be 
able to maintain minimal personal hygiene and other 
activities of daily living.  Further, his eye contact was 
good, and his behavior was appropriate.  Therefore, he does 
not experience obsessional rituals which interfere with 
routine activities; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; nor neglect of personal 
appearance or hygiene.

The veteran was found to be fully oriented on the December 
13, 2005, VA PTSD examination.  Accordingly, his PTSD has not 
resulted in spatial disorientation.

The December 13, 2005, VA PTSD examination further found that 
the veteran had mild memory loss that was frequent and 
persistent in nature.  Moreover, his concentration was found 
to be impaired.  However, this symptomatology is consistent 
with the current 50 percent rating under Diagnostic Code 
9411.

The Board also acknowledges that the December 13, 2005, VA 
PTSD examination found the veteran's impulse control to be 
impaired, which is one of the symptoms associated with a 70 
percent rating under Diagnostic Code 9411.  Nevertheless, the 
Board finds that this one symptom in and of itself does not 
warrant a higher rating, especially as he does not satisfy 
any of the other criteria for a higher rating.

Finally, the Board notes that the December 2005 VA examiner 
assigned a GAF score of 55, and specifically stated that the 
veteran had moderate social and occupational impairment due 
to his service-connected PTSD.  Moreover, the examiner 
specifically stated that the veteran had moderate difficulty 
in establishing and maintaining effective work and social 
relationships.  These findings are consistent with the 
criteria for the current 50 percent rating under Diagnostic 
Code 9411.  Accordingly, he does not meet or nearly 
approximate the criteria for a higher rating.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent prior to December 13, 2005, 
nor a rating in excess of 50 percent on and after that date.  
In making this determination, the Board took into 
consideration the applicability of "staged" rating(s) 
pursuant to Fenderson, supra, but found no distinctive 
period(s) where the veteran met or nearly approximated the 
criteria for rating(s) in excess of those currently assigned.  
Thus, the preponderance of the evidence is against the 
benefit sought on appeal, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD prior to December 13, 2005, is denied.

Entitlement to a rating in excess of 50 percent for PTSD from 
December 13, 2005, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


